Citation Nr: 1413047	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-22 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for gastrointestinal disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to June 1994, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2011.  Following the hearing, the Veteran submitted additional evidence and waived his right to initial RO consideration.  As such, this evidence will be considered by the Board.

The Board notes that in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for gastrointestinal disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 as a result of service in the Persian Gulf.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran for disability due to undiagnosed illness and medically unexplained chronic multi symptom illness.  Pursuant to the regulation, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  To date, the Veteran's claim has not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.

Moreover, the Veteran was not afforded a VA examination.  Given his competent and credible report of the onset of his symptoms in service and since, the Board finds that VA's duty to provide the Veteran with an examination has been triggered. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, at his BVA hearing, the Veteran testified that he receives care at the Tulsa VAMC.  Such records, however, are not associated with the Veteran's claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, attempts must be made to obtain all outstanding VA clinical records pertaining to the Veteran's treatment. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.

2.  Notify the Veteran that he may submit additional lay statements from himself, as well as from individuals who have first-hand knowledge of the nature, onset and severity of his gastrointestinal symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Attempt to obtain all outstanding VA medical records pertaining to the Veteran, including those from the Tulsa, Oklahoma, VAMC.  Also, following the receipt of any necessary authorizations from the Veteran, attempt to obtain the Veteran's private treatment records, including any from Dr. William K. Briggs, since December 2009. 

4.  After associating any outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed gastrointestinal disorder.  The claims folder must be provided to and reviewed by the examiner.  The examination report should specifically state that such a review was conducted.  

In offering any impressions, the examiner should note that the Board finds that the Veteran has competently and credibly reported that he began experiencing his gastrointestinal symptoms in and since service, and self-treated such symptoms.  As such, the examiner must accept as true the Veteran's competent and credible lay report as to the onset and recurrence of gastrointestinal problems in and since service and his self-medicating this condition.

All indicated tests and studies should be accomplished and the findings reported.

The examiner must state whether it is at least as likely as not that the Veteran's gastrointestinal symptoms can be attributed to a known clinical diagnosis.

If the examiner attributes the Veteran's gastrointestinal problems to a known clinical diagnosis, the examiner must opine as to whether each diagnosed gastrointestinal disability is related to or had its onset in service.

The examiner must provide a rationale for any and all opinions expressed, set forth in a legible report.

5.  Then readjudicate the Veteran's service connection claim, to include consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 69 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

